DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: force applicator in claim 1 and attachment mechanism in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnhold (US 2009/0240254).
 	Regarding claim 1, Arnhold discloses an implant extractor comprising an elongated body (8) having a proximal end (@11) for attachment to an extraction device (if one so chooses to use a surface of 11 to attach to an extraction device); a first arm (see figure below) extending from the elongated body; a second arm (see figure below) pivotably connected to the first arm (¶24-25, about pin 74), the second arm having a .

    PNG
    media_image1.png
    803
    565
    media_image1.png
    Greyscale

s 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendleton et al. (US 2006/0136067).
 	Regarding claim 1, Pendleton et al. disclose an implant extractor comprising an elongated body (see figure below) having a proximal end (see figure below) for attachment to an extraction device; a first arm (see figure below) extending from the elongated body; a second arm (40 + 60) pivotably connected to the first arm, the second arm having a moment arm (64) for generating a torque about a distal end of the second arm (¶23); and a force applicator (70 + 72 + 90’s) operatively connected to the first arm and the moment arm to apply a force to one of the first and second arms (¶22-23). 	Regarding claim 3, Pendleton et al. disclose the first arm comprises a first arm segment (see figure below); and a second arm segment (see figure below) having a longitudinal axis (25) at an angle of about 80° to about 160° relative to a longitudinal axis of the first arm segment (¶25 as the interior angle opposite angle 111, figure 2 which is 45° is 135°). 	Regarding claim 6, Pendleton et al. disclose the second arm further comprises distal arm segment having a longitudinal axis of about 80° to about 160° relative to a longitudinal axis of the moment arm (see figure below). 	 	Regarding claim 7, Pendleton et al. disclose one of the first arm and second arm extends through the other of the first arm and second arm (figure 7).

    PNG
    media_image2.png
    855
    985
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnhold (US 2009/0240254) in view of Krebs et al. (US 2012/0190225). 	Regarding claim 10, Arnhold discloses a first jaw (71) attachable to a distal end of the first arm (¶25 “installed on”); and a second jaw (71) attachable to the distal end of the second arm (¶25 “installed on”).
However, Arnhold fails to teach or disclose that each of the jaws are installed on the distal end of each respective arm (¶25), but fails to expressly teach or disclose each of the jaws are releasably attachable to respective arms. 
 	Krebs et al. disclose an implant tool (10, figures 2-20).  The tool having a first arm (12), second arm (14), first jaw (46), second jaw (48).  The jaws being releasably attachable to a distal end of each respective arm (26, figures 5-8, ¶44-46 via attachments 62).  The jaws being releasably attachable as it permits switching of different projections with differing implant-engaging surfaces (¶43) along with the ability to replace jaw when they become damage or worn without having to dispose of the entire tool (¶44).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the jaws of Arnhold to be releasbly attachable to the arms as Krebs et al. teach switching of different projections with differing implant-engaging surfaces along with the ability to replace the jaws when they become damaged or worn without having to dispose of the entire tool.

 	Krebs et al. disclose an implant tool (10, figures 2-20).  The tool having a first arm (12), and first jaw (46).  The jaw being releasably attachable to a distal end of the arm (26, figures 5-8, ¶44-46 via attachments 62) using a latch (76, figure 7, ¶46).  The jaws being releasably attachable with a latch it permits switching of different projections with differing implant-engaging surfaces (¶43) along with the ability to replace the jaw when it becomes damaged or worn without having to dispose of the entire tool (¶44).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the jaws of Arnhold to be releasbly attachable to the arms as Krebs et al. teach switching of different projections with differing implant-engaging surfaces along with the ability to replace jaw when they become damage or worn without having to dispose of the entire tool.

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arnhold (US 2009/0240254) in view of Fabian (US 2009/0270873). 	Regarding claim 14, Arnhold discloses the claimed invention except for the attachment mechanism is a quick connect.

 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the attachment mechanism of Arnhold to be a quick connect as taught by Fabian as it makes the tool easier to clean the individual components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775